Citation Nr: 0325750	
Decision Date: 09/30/03    Archive Date: 10/03/03	

DOCKET NO.  96-26 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for disability of the right 
knee and ankle.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, that denied the benefit sought on appeal.  
The veteran, who had active service from December 1967 to May 
1969, appealed that decision to the BVA, and the case was 
referred to the Board for appellate review.  In March 1998, 
the Board returned the case to the RO for additional 
development and following completion of the requested 
development, the case was returned to the Board for further 
appellate review.


REMAND

A preliminary review of the record discloses that in the VA 
Form 9 (Appeal to Board of Veterans' Appeals) from the 
veteran dated in June 1996 he requested to appear for a 
hearing before a hearing officer at the RO.  The veteran's 
representative, in a VA Form 646 (Statement of Accredited 
Representation in Appealed Case) dated in July 1997 
interpreted the veteran's request as a request for a hearing 
before the BVA at the RO.

In June 2003 the Board contacted the veteran to determine 
whether he still desired a hearing, and if so, the type of 
hearing he wished to attend.  The veteran responded in July 
2003 that he wanted a personal hearing before Regional Office 
personnel in Muskogee.  As such, further development in this 
case is necessary to ensure due process.

In addition, the Board is required to address the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, in pertinent part, that 
the VA shall make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2002).

Unfortunately, the record reflects that the veteran's claim 
was not adjudicated by the RO under the VCAA.  In this 
regard, the Board observes that while the July 2002 
Supplemental Statement of the Case included 38 C.F.R. 
§ 3.159, the regulation promulgated by the VA to enact the 
VCAA, the record does not reflect the type of notice 
contemplated by the United States Court of Appeals for 
Veterans Claims (Court).  Specifically, the record does not 
reflect that the veteran was ever informed of the information 
or evidence needed to substantiate his claim and the division 
of responsibilities between the VA and the veteran in 
obtaining that evidence.  In the case of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), the Court held that the 
failure by the BVA to enforce compliance with the 
requirements of 38 U.S.C.A. § 5103(a) for the VA to inform a 
claimant of the information or evidence necessary to 
substantiate the claim, as well as to inform the claimant 
which evidence the VA will seek to provide and which evidence 
the claimant is to provide, is remandable error.  
Consequently, in order to ensure due process, further 
development with respect to this matter is necessary.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of this 
case is necessary.  Accordingly, this case is REMANDED for 
the following actions:

1.  In addition to the development 
requested below, the RO should consider 
the veteran's claim under the VCAA.  In 
doing so, the RO should ensure that all 
notification and assistance requirements 
of the VCAA are satisfied, including 
notice to the appellant of the evidence 
necessary to substantiate his claim and 
the division of responsibility between 
the VA and the veteran in obtaining 
evidence.

Any notice given, or action taken 
thereafter, must comply with the holdings 
of Disabled American Veterans, et. al. v. 
Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), and Paralyzed 
Veterans of America, et. al. v. Secretary 
of Veterans Affairs, Nos. 02-7007, -7008, 
-7009, -7010 (Fed. Cir., September 22, 
2003).   

2.  The veteran should be afforded a 
personal hearing at the RO before RO 
personnel at the next available 
opportunity.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current claim.  No action is required of 
the veteran until he is notified.



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



